Citation Nr: 1307994	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-37 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residual scar due to head injury.

2.  Whether new and material evidence has been received to reopen service connection for headaches due to head injury.

3.  Whether new and material evidence has been received to reopen service connection for a neck disability (claimed as residual neck stiffness) due to head injury.

4.  Whether new and material evidence has been received to reopen service connection for a back disability (claimed as residuals of back strain) due to altered gait.

5.  Whether new and material evidence has been received to reopen service connection for a right knee disability (claimed as residuals of right knee) due to altered gait.

REPRESENTATION

Veteran represented by:	Christine A. Coronado, Esq.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to August 1986.  

The Board has carefully reviewed the Veteran's many claims over several years in order to insure that all claims have been fully addressed by the VA.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In January 2009, the RO denied the reopening of the claims on appeal, and confirmed and continued that rating decision in July 2009.

In a July 2010 statement of the case (SOC), the RO reopened service connection for a neck disability, residuals of right knee due to altered gait, and headaches due to head injury, and denied the issues on the merits.  In a May 2012 supplemental statement of the case (SSOC), the RO reopened service connection for residual scar due to head injury and a back disability, and denied the issues on the merits.  

Although the RO reopened these claims, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claims.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened; and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As a result, the issues on appeal have been listed on the title page accordingly.

The Veteran submitted a September 2010 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO.  A video conference hearing was scheduled for October 2012, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims. 38 C.F.R. § 20.704(d) (2012).    

In a December 2005 rating decision, the RO denied on the merits service connection for right and left ankle disorders.  The Veteran filed a timely December 2005 notice of disagreement for the issue of service connection right and left ankle disorders.  In April 2007, the RO issued a statement of the case (SOC), but the Veteran filed an untimely July 2007 substantive appeal, via a VA Form 9; therefore, the December 2005 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

Subsequently, in a February 2008 rating decision, the RO denied the reopening of service connection for left knee disorder and left ankle disorder.  The Veteran filed a timely February 2008 notice of disagreement, the RO issued a March 2009 SOC, but the Veteran filed an untimely September 2010 substantive appeal, via a VA Form 9; therefore, the February 2008 rating decision became final.  Id.  

In April 2011, the RO sent the Veteran a letter requesting clarification as to whether it is his intent to file a new claim for bilateral ankles and left knee disorders.  As of this date, the Veteran has failed to response, thus these issues are currently not on appeal.  

In the December 2005 rating decision, the RO also denied the reopening of service connection for substance abuse secondary to chronic pain related to service-connected disabilities.  The Veteran filed a timely February 2008 notice of disagreement and the RO issued a March 2009 SOC, but the Veteran did not submit a substantive appeal; therefore, the December 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

It appears that the issues of entitlement to an increased compensable evaluation for avulsion injury residuals of the left third digit with loss of fingernail and an increased compensable evaluation for lipoma near T8 of the thoracic spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (but this is not clear).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).

In this regard, it is important for the Veteran (and his attorney) to understand that raising different claims, at different stages of the appellant process only delays the adjudication of the Veterans case overall.  The Veteran's attorney is advise to raise all claims with the VA simultaneously to avoid delay. 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issues of whether new and material evidence has been received to reopen service connection for residual scar, headaches, a neck disability, a back disability, and residuals of right knee, as well as the issue of service connection for residual scar, headaches, a neck disability, and a back disability has been obtained. 

2.  Service connection claims for residual scar due to head injury and bilateral knee disorder due to altered gait were denied in a December 2005 rating decision by the RO; and the Veteran was notified of this action and of his appellate rights, filed a timely notice of disagreement, to include for only the right knee, was issued a SOC, but did not file a timely substantive appeal.

3.  The appeal of reopening of service connection for a neck disability due to head injury and headaches due to head injury was denied in a December 2005 rating decision by the RO; and the Veteran was notified of this action and of his appellate rights, filed a timely notice of disagreement, was issued a SOC, but did not file a timely substantive appeal.

4.  The appeal of reopening service connection for a back disability was denied in a December 2005 rating decision by the RO; and the Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.

5.  The evidence received since the December 2005 rating decision regarding service connection for residual scar due to head injury, headaches due to head injury, a neck disability due to head injury, a back disability, and residuals of right knee due to altered gait and is new and material.

6.  The Veteran was treated for a head injury and headaches while in service. 

7.  The Veteran's currently diagnosed two scars and headaches are not related to service, to include the in-service head injury.

8.  Symptoms of a neck disability were not chronic in service.

9.  Symptoms of a neck disability have not been continuous since separation from service.

10. The Veteran's currently diagnosed early arthritis of the cervical spine is not related to service, to include the in-service head injury, nor manifested to a compensable degree within one year of separation from active service.

11.  The Veteran did not sustain an injury, disease, or event manifesting in a back or right knee disorder during active service, but was treated for left ankle injuries while in service.

12.  Residuals of back strain and right knee symptoms were not chronic in service.

13.  Residuals of back strain and right knee symptoms have not been continuous since separation from service.

14.  The Veteran's currently diagnosed arthritis of the back and right knee are not related to service, to include the in-service left ankle injuries, nor manifested to a compensable degree within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied service connection for residual scar due to head injury and residuals of right knee due to altered gait, as well as reopened and denied on the merits service connection for a back disability, a neck disability, and headaches due to head injury, became final became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

2.  New and material evidence has been received since the December 2005 rating decision to reopen service connection for residual scar due to head injury, a back disability, a neck disability due to head injury, residuals of right knee due to altered gait, and headaches due to head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  The criteria for service connection for residual scar due to head injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

4.  The criteria for service connection for headaches due to head injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

5.  The criteria for service connection for a neck disability due to head injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

6.  The criteria for service connection for a back disability due to altered gait have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

7.  The criteria for service connection for residuals of right knee due to altered gait have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Service Connection 

In a December 2005 rating decision, the RO made the following determinations: (1) denied service connection for residuals residual scar due to head injury because the medical evidence of record fails to show that this disability has been clinically diagnosed ; (2) denied service connection for bilateral knee disorder because there is no medical evidence of a chronic disability associated with service; (3) reopened and denied on the merits service connection for a neck disability due to head injury because there is no permanent residual or chronic disability subject to service connection shown by the service treatment records or demonstrated by evidence following ser vice; and (4) reopened and denied on the merits service connection for headaches due to head injury because there is no diagnosis of a chronic headache condition related to service.  

The RO also noted the Veteran did not report for the scheduled VA examinations in connection with these claims.  The Veteran was notified of the December 2005 rating decision and of his appellate rights, filed a timely December 2005 notice of disagreement, the RO issued an April 2007 SOC, but the Veteran filed an untimely July 2007 substantive appeal, to include solely for a right knee disorder.  

In the December 2005 rating decision, the RO also reopened and denied on the merits service connection for back strain because there is no permanent residual or chronic disability subject to service connection by the service treatment records or demonstrated by evidence following service and the Veteran did not report to the scheduled VA examination in connection with this claim.

The Veteran was notified of the December 2005 rating decision and of his appellate rights, but did not file a timely appeal.  As a result, the Board finds that rating decision became final for the claims on appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans, 9 Vet. App. at 282; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on its merits as opposed to deciding the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c).

The evidence of record associated with the claims file since the December 2005 rating decision does not include relevant official service department records, and there was no evidence received prior to the expiration of the appeal period pertaining to these claims.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.  

All of the evidence received since the December 2005 rating decision was not previously submitted to VA.  Specifically, the April 2008 VA examination reports documented current findings of two scars on the Veteran's head and diagnoses of early arthritis of the cervical spine, degenerative joint disease of the right knee, and headaches.  The April 2011 VA examination report also revealed a current diagnosis of degenerative disc disease of the lumbar spine.  These examination reports reveal current diagnoses for the claims on appeal, which were not demonstrated at the time of the December 2005 rating decision.  

For the reason stated above, the Board finds that the newly received evidence, specifically the April 2008 and April 2011 VA examination reports, is new and material.  Having submitted new and material evidence, the service connection claims on appeal are reopened and will be readjudicated on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board notes that since the RO reopened the claims and considered them on a direct basis during the appeal period, the Board may consider the claims on the merits as the Veteran would not be prejudiced by such consideration since all proper development has been completed, as noted above.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication).  Because the Veteran and representative have had the opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claims because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Service Connection Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops a "chronic disease" listed under 38 C.F.R. § 3.309(a), to a degree of 10 (compensable) percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2012).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.

When a "chronic disease" is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed, Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the (Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Residual Scar, Headaches, and a Neck Disability due to Head Injury  

The Veteran contends that service connection is warranted for residual scar, headaches, and a neck disability due to an in-service head injury, in which he was struck by a five gallon or quart canteen and rendered unconscious.  

As discussed above, the Board finds that the Veteran currently has a scar at the center of the scalp on top of head, a scar on the left side of the scalp, headaches, and early arthritis of the cervical spine.  

Next, the Board acknowledges that the Veteran was treated for head injury and headaches while in service.  An August 1984 service emergency treatment record shows the Veteran arrived by ambulance with complaint of laceration on the right temporal.  As documented, the Veteran's status was non urgent, he was struck by a metal shower pain, and there was no loss of coconsciousness.  The Veteran was diagnosed with a superficial laceration without active bleed to right frontal head, and treated with betadine soaks, pressure dressing, and no sutures were required.  His condition upon release in five minutes was marked unchanged, providing some evidence against his claim regarding the nature of the problem. 

In any event, the Board finds that the weight of the evidence demonstrates the Veteran's currently diagnosed two scars, headaches, and early arthritis of the cervical spine are not related to service, to include in-service head injury.  The April 2011 VA examiner noted specific review of the Veteran's August 1984 service emergency treatment for superficial scalp laceration of right frontal head and concluded there is no "subjective or objective evidence of a scar of the right frontal head noted this date."  

The April 2008 VA examiner noted specific review of the Veteran's service treatment records and opined that the Veteran's current headaches are less likely as not caused by or a result of the head injury in service.  The examiner explained that there were several in-service complaints of headaches which were all related to viral infections.  There were no complaints of headaches on medical examinations in 1984 and 1985.  While the Veteran reported onset for headaches as five years ago and alleged a link to the in-service head injury, there were only two treatments of record for headaches since military service, one related to an automobile accident in 2004 and one related to an upper respiratory tract infection in 2001, providing highly probative evidence against this claim. 

The April 2008 VA examiner also noted that the only record of neck pain being treated between 1986 and 2006 of record is related to a car accident in 2004 with a negative cervical spine x-ray report, and according to medical literature, age is one of the strongest risk factors associated with osteoarthritis.  Therefore, it was opined that given the Veteran's age, the nonservice-related automobile accident in 2004, and long absence of treatment for any neck problems since separation from service in 1986, it is less likely than not that the neck condition was caused by or a result of military service, to include the head injury in service.  

The claimed residual scar and headaches are not listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).   

However, arthritis is listed as a "chronic disease" so the Board has considered the application of 38 C.F.R. § 3.303(b) as to the service connection claim for a neck disability.  In spite of the Veteran's treatment for an in-service head injury, the Board finds the weight of the evidence demonstrates that symptoms of a neck disability were not chronic in service.  April 1985 and June 1986 separation examination reports did not indicate any pertinent abnormalities.  On a June 1986 report of medical history, the Veteran marked "yes" for having or ever having had a head injury but then only noted "neck get[s] stiff at times."  

Such evidence shows no chronic symptoms of a neck disability during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence does not demonstrate that symptoms of a neck disability have been continuous since separation from service.  The Board acknowledges that in VA Forms 21-4138 dated September 2004, December 2004, and March 2005, as well as substantive appeals, via a VA Form 9, dated July 2007 and September 2010, the Veteran has repeatedly asserted that such symptomatology has been constant since the in-service head injury.  

However, the first post-service documented complaint regarding a neck disability are April 2004 private treatment records which reveal the Veteran's complaint of discomfort on palpation of the cervical spine and muscles on the right side of neck and headaches.  Upon examination, the Veteran exhibited full range of motion of the neck, results from cervical spine series testing were normal, and he was diagnosed with cervical strain status post motor vehicle accident (MVA).

Importantly, the MVA is not related to service and not the injury the Veteran contends occurred in service, providing highly probative evidence against this claim before the Board at this time.  

At the April 2008 VA examination for the spine, the Veteran reported he has had problems with his neck since he was hit in the head with a canteen during military service.  Cervical spine series testing showed an impression of early arthritic changes.  Thereafter, VA outpatient treatment records show the Veteran's complaints and treatment for neck pain in July 2008, August 2008, October 2008, and February 2011.  

The Veteran's report of continuous symptomatology for a neck disability is inconsistent with, and outweighed, by the other lay and medical evidence of record (including, in some cases, the Veteran's own statements).  See Charles v. Principi, 16 Vet. App. 379 (2002).  In contrast to the evidence discussed above, at the April 2008 VA examination for miscellaneous neurological disorders, the Veteran reported recently developing neck pains at a July 2008 VA outpatient treatment session.
 
Such histories reported by the Veteran for treatment purposes are of more probative value than his assertion of continuous symptomatology for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value).  Additionally, these inconsistencies in the record weigh against the Veteran's accuracy as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As a result, the Board finds the weight of the evidence does not illustrate continuous symptomatology since separation from service for this service connection claim for a neck disability on appeal.  The best evidence in this case weights against a finding that the Veteran has had this problem since service.  Some of this evidence includes the Veteran's prior statements. 

Moreover, as discussed above, the evidentiary record shows that the Veteran was not diagnosed with arthritis of the cervical spine during the first year after active service.  Therefore, service connection for a neck disability, on a presumptive basis as a chronic disease, is not available in this case.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time regarding his scars, headaches, and neck disorders on appeal because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of these disorders.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau, 492 F.3d at 1376-77.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's currently diagnosed two scars, headaches, and early arthritis of the cervical spine, and his period of active service.  Moreover, there is no credible evidence of continuity of symptomatology for a neck disability since service which would serve either as a nexus to service or as the basis for a medical nexus opinion, and some evidence indicating a post-service cause.  For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for residual scar, headaches, and a neck disability, each due to head injury, and these claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis of Service Connection for a Back and Right Knee Disability 

The Veteran contends that service connection is warranted for back and right knee disabilities due to altered gait from in-service injury to the ankles.

The Board finds that the Veteran is currently diagnosed with degenerative disc disease and arthritis of the lumbar spine and degenerative joint disease of the right knee.  

Next, the Board acknowledges that the Veteran was treated for left ankle injuries while in service.  Service treatment records show that in November 1983, the Veteran complained of a hurt left ankle after playing basketball.  Upon clinical evaluation, there was no evidence of swelling or fracture.  In April 1984, the Veteran also complained of falling on the left ankle.  He was diagnosed with an ankle sprain, treated with an ace wrap and pain medication, and put on a limited physical profile.

In spite of the Veteran's in-service left ankle injuries, the Board finds the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event manifesting in a back or right knee disorder during active service.  At the time of entry to service, the Veteran marked "no" on an April 1978 report of medical history for having or ever having had recurrent back pain and bone, joint, or other deformity.  April 1978 entrance and April 1985 in-service examination reports document normal results after review of the spine and other musculoskeletal system and the lower extremities, providing some evidence against these claims.   

A December 1985 service treatment record shows the Veteran's complaint of a "knot" in the mid-spine area for six weeks, occasional low back pain, and no reported history of trauma to that area.  Clinical evaluation of the back showed full range of motion and the thoracic spine and lumbar spine were within normal limits.  The Veteran was assessed with a possible lipoma and referred for a surgical consultation.  

At the time of separation, on the June 1986 report of medical history, the Veteran marked "yes" for having or ever having had recurrent back pain and noted "back problems exist from '78 . . . [with] back pain often."  The Veteran also marked "yes" as to having had or been advised to have any operations with a notation of "lower spine was twisted, somewhat on lower spinal portion of back."  The physician noted that the Veteran "had back surgery [in] 1978 [with] no apparent residuals."     

The Veteran served on active duty from May 1978 to August 1986.  There is no indication of back surgery during service in 1978 and it is very unclear if the Veteran ever actually had "back surgery."  As noted above, the Veteran is not always an accurate historian of his disabilities.   

Despite these notations by the Veteran, clinical evaluation at the June 1986 separation examination documented, again, normal results after review of the spine and other musculoskeletal system, with notation of the lesion/lipoma on the Veteran's back, providing more evidence against this claim.  

With regard to the right knee at the time of separation, the Veteran marked "yes" for having or ever having had bone, joint, or other deformity without any further notation.  However, clinical evaluation at the June 1986 separation examination documented, again, normal results after review of the lower extremities. 

The Board further finds that the weight of the evidence demonstrates the Veteran's currently diagnosed back and right knee disabilities are not related to service, to include the in-service left ankle injuries.  The April 2011 VA examiner opined that it is less likely as not that the current degenerative disc disease of the lumbar spine is due to the Veteran's military service and more likely due to the effects of aging and/or a medical predisposition to disc pathology which is well documented in medical literature.  The examiner explained:

[The] Veteran has history of back injury in military in 1978 with complaint [of] back pain in 1986 with a normal physical exam[ination] and a statement by the physician that there was no apparent residual.  There is no other record of complaint or treatment for any lumbar spine condition while Veteran in military.  Veteran had complaint and treated for low back pain in 2003, 17 years after his discharge from military service, and again treated in 2004 after [a] motor vehicle accident with a normal lumbar spine series on April 12, 2004.  Veteran again complained of back pain in 2006 after being released from prison and was treated with naprosyn.  In 2008, Veteran had a magnetic resonance imaging (MRI) test with a diagnosis of degenerative disc disease of the lumbar spine.  Veteran's current lumbar spine x-ray is normal.  

The examiner further cited to medical literature that emphasizes two categories of risk factors, extrinsic and intrinsic, associated with back pain, and explained degenerative disc disease in more detail, providing highly probative evidence against this claim. 

Additionally, the only evidence in this case that the Veteran's claimed right knee disability is related to his military service is the conclusory generalized lay statements of the Veteran, which are unsupported by even speculative medical evidence.  Therefore, the Board finds that referral for a VA medical opinion is not warranted, as further discussed below. 

Again, arthritis is listed as a "chronic disease" so the Board has considered the application of 38 C.F.R. § 3.303(b) as to these claims on appeal.   

Based on the discussion above for finding the Veteran did not sustain an injury, disease, or event manifesting in a back or right knee disorder during active service, the Board also finds the weight of the evidence shows that back and right knee disability symptoms were not chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence does not demonstrate that residuals of back or right knee symptoms have not been continuous since separation from service.  Review of the record shows that pursuant to August 2008 and September 2008 VA outpatient treatment sessions, the Veteran reported a continuity of symptoms of back pain since military service.  Specifically, the Veteran asserted that he first hurt his back in 1982 when a refrigerator slipped while he was moving it and he was pinned against a wall.  He also asserted in a September 2010 substantive appeal, via a VA Form 9, that he "fractured both of [his] ankles in service, and [his] weakened ankles have caused [his] back and knee problems as a secondary issue."  However, review of the post-service treatment records reveal the first documented complaint regarding the back and knee was at a July 2003 VA outpatient treatment session at which he reported he has a chronic medical problem, to include the back and (unspecified) knee, which interferes with his life.

In August 2003 and April 2004 private treatment records, the Veteran complained of lower back pain and was diagnosed with lumbar strain status post MVA, undermining totally his current contentions.  He was also assessed with left knee pain and no complaints regarding the right knee were documented.

Subsequently, VA outpatient treatment records from October 2006 to March 2011 reveal the Veteran's ongoing complaints and treatment for chronic back pain, and are silent, specifically, for the right knee. 

Nevertheless, the Veteran clarified that his claim for back pain is due to in-service injury to the ankles at October 2006 and August 2009 VA outpatient treatment sessions and the April 2011 VA spine examination.  

Moreover, VA outpatient treatment records document findings of degenerative changes of the lumbar spine in September 2008 MRI results, degenerative joint disease of the back in November 2010 and November 2008, and arthritis of the lumbar spine in February 2011.  The April 2008 VA examination report also documented the Veteran's diagnosis of degenerative joint disease of the right knee.  Such findings of arthritis of the back and right knee are not during the first year after active service.  Therefore, service connection for back and right knee disabilities, on a presumptive basis as chronic diseases, are not available in this case.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time regarding these disorders on appeal because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his back and right knee disorders.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau, 492 F.3d at 1372.    

Beyond this medical causation issue, as noted above, there are serious questions regarding the Veteran's accuracy as an historian of his injuries/disabilities.  The Board makes the following factual determination:  The Veteran's reports of the history of his medical problems are simply not accurate, providing highly probative factual evidence against all claims. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's currently diagnosed back and right knee disabilities and his period of active service, including no credible evidence of continuity of symptomatology since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disability and right knee disability, both due to altered gait, and these claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by April 2008 and June 2009 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  These letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  In the April 2008 and June 2009 letters, the Veteran was apprised of the basis for the denial in the prior decision and the information necessary to reopen the claims on appeal.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the April 2008 and June 2009 letters included the type of evidence necessary to establish a disability rating and effective date for the disorders on appeal.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, statements from the Veteran, and VA examination reports dated April 2008 and April 2011.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of the factual findings above, further examinations will not provide a basis to grant these claims. 

The Board specifically notes that the Veteran was not afforded a VA medical opinion regarding the service connection claim for residuals of right knee due to altered gait, but none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed right knee disability is related to his military service is the conclusory generalized lay statements of the Veteran, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

New and material evidence has been received to reopen service connection for residual scar due to head injury; and to that extent only, the appeal is granted.

New and material evidence has been received to reopen service connection for headaches due to head injury; and to that extent only, the appeal is granted.

New and material evidence has been received to reopen service connection for a neck disability due to head injury; and to that extent only, the appeal is granted.

New and material evidence has been received to reopen service connection for a back disability due to altered gait; and to that extent only, the appeal is granted.

New and material evidence has been received to reopen service connection for residuals of right knee due to altered gait; and to that extent only, the appeal is granted.

Service connection for residual scar due to head injury is denied.

Service connection for headaches due to head injury is denied.

Service connection for a neck disability due to head injury is denied.

Service connection for a back disability due to altered gait is denied.

Service connection for a right knee disability due to altered gait is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


